Exhibit 10.1

AMENDMENT TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

This amendment to the Change of Control Severance Agreement (the “Amendment”) by
and between Genesis Microchip Inc. (the “Company”) and Anders Frisk (the
“Employee”) dated March 14, 2003 (the “Severance Agreement”) is entered into as
of August 14, 2006. Unless otherwise defined herein, capitalized terms used in
this Amendment shall have the same meaning as in the Severance Agreement.

WHEREAS, the Employee and the Company entered into the Severance Agreement; and

WHEREAS, the Employee and the Company hereby desire to amend the Severance
Agreement in the manner described below.

NOW, THEREFORE, for the consideration set forth herein, the Company and the
Employee agree to amend the Severance Agreement as follows:

 

  1. The parties acknowledge and agree that the Severance Agreement terminated
as to Section 4(a) thereof on March 14, 2005 and Employee has no further rights
with respect to such provisions of the Severance Agreement and nothing in this
Amendment is intended to, nor does it, change that.

 

  2. Section 1(c) of the Severance Agreement shall be amended to read in its
entirety as follows:

“(c) Involuntary Termination. “Involuntary Termination” shall mean, (i) without
the Employee’s express written consent, a reduction by the Company of the
Employee’s base salary as in effect immediately prior to such reduction;
(ii) without the Employee’s express written consent, a material reduction by the
Company of the health (i.e., medical, vision and dental) coverage to which the
Employee is entitled immediately prior to such reduction (except for reductions
applicable to employees generally); (iii) without the Employee’s express written
consent, the imposition of a requirement for the relocation of the Employee to a
facility or a location more than fifty (50) miles from the Employee’s current
work location; (iv) any purported termination of the Employee’s employment by
the Company which is not effected for Cause; or (v) the failure of the Company
to obtain the assumption of this Agreement by any successors contemplated in
Section 6 below; provided, however, that in order for the Employee’s termination
of employment with the Company to be considered to be as the result of an
Involuntary Termination for purposes of Section 4(b), the Company must not have
cured such event, if curable, within thirty (30) calendar days after receiving
written notice thereof from the Employee, and the Employee must resign from his
employment with the Company within forty-five (45) calendar days of the end of
the period allowed for the Company to cure.”



--------------------------------------------------------------------------------

  3. Section 2 of the Severance Agreement shall be amended to read in its
entirety as follows:

“Term of Agreement. This Agreement shall terminate on July 31, 2007; provided,
however, that in the event the Employee has been terminated in a manner that
would result in his receiving severance benefits set forth in Section 4(b), this
Agreement shall not terminate until the date that all obligations of the parties
hereto under such Sections have been satisfied.”

 

  4. Section 3 of the Severance Agreement shall be amended to read in its
entirety as follows:

“Fixed Term Employment. The Company will continue to employ the Employee until
July 31, 2007. During the term of this Agreement, the Employee will be paid a
base salary that is no less than the base salary he was paid immediately before
the date of the Amendment. The Employee shall be entitled to the same benefits
offered other full time employees. Notwithstanding the foregoing, in event of
termination of employment prior to July 31, 2007, nothing in this Amendment
shall entitle Executive to severance or any other benefits other than as
provided in Section 4(b).”

 

  5. Section 4(b) of the Severance Agreement shall be amended to read in its
entirety as follows:

“(b) Termination Due to an Involuntary Termination. If the Employee’s employment
with the Company terminates as a result of an Involuntary Termination prior to
July 31, 2007 and the Employee signs and does not revoke the release of claims
pursuant to Section 7 hereto, the Employee shall be entitled to: (i) severance
benefits in the form of the Employee’s base salary as in effect as of the
Termination Date, less applicable withholding, for a period of time commencing
on the Termination Date and ending on July 31, 2007, payable in a lump sum
within thirty (30) days of the Termination Date, and (ii) the same level of
Company-paid health (i.e., medical, vision and dental) coverage and benefits for
such coverage as in effect for the Employee (and any eligible dependents) on the
day immediately preceding the Employee’s Termination Date; provided, however,
that (i) the Employee constitutes a qualified beneficiary, as defined in
Section 4980B(g)(1) of the Internal Revenue Code of 1986, as amended; and
(ii) Employee elects continuation coverage pursuant to COBRA, within the time
period prescribed pursuant to COBRA. The Company shall continue to provide
Employee with such Company-paid coverage until the earlier of (i) the date
Employee (and his eligible dependents) is no longer eligible to receive
continuation coverage pursuant to COBRA, or (ii) through July 31, 2007.”

 

  6. The Company and the Employee agree that through July 31, 2007, the salary
and the benefits provided to the Employee are considered fair compensation for
the knowledge and experience contributed by the Employee and are not related to
work hours.



--------------------------------------------------------------------------------

  7. The Employee agrees and acknowledges that in the event he resigns or
otherwise terminates his employment with the Company other than as the result of
an Involuntary Termination he will not be entitled to receive severance or other
benefits under the Severance Agreement or otherwise, but may be eligible for
those benefits (if any) as may then be established under the Company’s then
existing severance and benefits plans and policies at the time of such
termination.

 

  8. To the extent not expressly amended hereby, the Severance Agreement remains
in full force and effect.

 

  9. This Amendment and the Severance Agreement (to the extent not amended
hereby), represent the entire agreement and understanding between the Company
and the Employee concerning the Employee’s employment relationship with the
Company and subsequent termination of employment with the Company, and supersede
and replace any and all prior agreements and understandings concerning the
Employee’s employment relationship with the Company.

 

  10. This Amendment may be executed in counterparts, and each counterpart will
have the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned. Execution and delivery
of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party will constitute a valid and binding execution and delivery
of the Amendment by such party. Such facsimile copies will constitute
enforceable original documents.

 

  11. This Amendment will be governed by the laws of the State of California
(with the exception of its conflict of laws provisions).

IN WITNESS WHEREOF, this Amendment has been entered into as of the date first
set forth above.

 

EMPLOYEE:   GENESIS MICROCHIP INC.

/s/ Anders Frisk

  By:  

/s/ Elias Antoun

Anders Frisk     Elias Antoun     President & CEO